Citation Nr: 0114337	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  92-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for psychomotor 
epilepsy, currently rated as 10 percent disabling.

2.  Whether the criteria are met for referral to proper 
authority for extra-schedular rating of service-connected 
psychomotor epilepsy.

3.  Whether the veteran timely appealed from a disallowance 
of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

4.  Whether the veteran timely appealed from a disallowance 
of retroactive payment of VA disability compensation prior to 
May 16, 1991.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1952 to January 
1957.  He was on the Temporary Disability Retired List (TDRL) 
until July 31, 1961.

This appeal is from May 1991, June 1992, and October 1994 
rating decisions of the Department of Veterans Affairs (VA) 
St. Petersburg, Florida, regional office (RO).

The appellant had a hearing before a member of the Board of 
Veterans' Appeals (Board) in June 1993.  The presiding member 
is no longer with the Board.  In a memorandum of December 
1997, the appellant executed his right to a hearing at his VA 
regional office before a member of the Board who will decide 
his case.  See 38 U.S.C.A. § 7107(b), (c), (d) (West Supp. 
2000).  The Board remanded the case in January 1998 for the 
RO to place the appellant's case on the docket for the 
hearing he requested.  The RO scheduled the hearing for July 
18, 2000, and notified the appellant of the hearing by letter 
of June 2000.  The appellant failed to report for the 
hearing.  The veteran did not timely file a motion for a new 
hearing for good cause, and no further request for a hearing 
in the same appeal may be granted.  38 C.F.R. § 20.704(d) 
(2000).  The case is now returned to the Board.

In December 2000, the Board notified the veteran and his 
representative by letter of its intent to consider the 
timeliness of his appeal from the disallowance of two claims 
he made for VA benefits.  See 38 C.F.R. § 20.203; VAOPGCPREC 
9-99.  The post office returned the letter as undeliverable 
and unforwardable, and the Board remailed the letter to 
another address of record.  The post office did not return 
the second mailing.  The letter informed the veteran and his 
representative of the time allowed for his response.  He has 
not responded.

In hearing testimony in June 1993, the veteran's 
representative raised the matter of an effective date in 1976 
for any increase in compensation for epilepsy pursuant to the 
instant claim, averring that the veteran filed a claim for 
increased rating in 1976 that remains pending.  This is a 
wholly discrete matter from the question of retroactive 
payment based on the factual and legal questions pertinent to 
elections, waivers and notices regarding various types of 
military and VA payments.  See generally 38 C.F.R. §§ 3.700, 
3.750 (2000).  Assignment of the effective date of an 
increased rating is under the jurisdiction of the RO once an 
increase is granted by an agency of original jurisdiction or 
by the Board on appeal.  It is an element of VA claims 
adjudication that comes "downstream" of deciding the level 
of compensation.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (VA claims adjudication comprises several 
elements, with "downstream" elements not under the 
appellate jurisdiction arising from a notice of disagreement 
with an "upstream" element).

The veteran's September 1976 statement did apparently raise 
claims for bursitis of the "hip, shoulder, etc." and for 
diabetes.  It appears those claims are pending.  They are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has approximately six minor seizure 
episodes per week.

2.  There is no evidence exceptional or unusual circumstances 
that would render the regular schedular standards inadequate 
to compensate average earning capacity impairment 
attributable to the veteran's service connected disability.

3.  A June 1992 rating decision denied retroactive payment of 
disability compensation for psychomotor epilepsy, and the RO 
mailed notice of the decision to the veteran in a 
supplemental statement of the case of July 13, 1992.

4.  The veteran disagreed with the disallowance of 
retroactive payment of disability compensation in a statement 
received September 21, 1992.

5.  On November 3, 1994, the RO mailed notice of an October 
1994 denial of a total disability rating based on individual 
unemployability and of his appellate rights.

6.  The veteran did not file a notice of disagreement 
regarding the TDIU issue within one year of the November 3, 
1994, notice of its disallowance.

7.  On March 6, 1995, the RO mailed a supplemental statement 
of the case on the retroactive payment issue with notice of 
the time limit to appeal.

8.  No further correspondence addressing the retroactive 
payment issue was received until August 13, 1997.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating, and no 
higher, for psychomotor epilepsy are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.124a, Diagnostic Code 8914 
(2000).

2.  There is no basis for submission of the matter of extra-
schedular rating of psychomotor epilepsy to the Director, 
Compensation and Pension Service, or to the Undersecretary 
for Benefits.  38 C.F.R. § 3.321(b)(1) (2000).

3.  The veteran did not file a timely notice of disagreement 
from the October 1994 disallowance of TDIU, and the Board 
lacks jurisdiction to review that rating decision.  
38 U.S.C.A. §§ 7105(a), (b), (c) and 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b) (2000).

4.  The veteran did not file a timely appeal from the June 
1992 rating disallowance of retroactive payment of disability 
compensation for psychomotor epilepsy, and the Board lacks 
jurisdiction to review that rating decision.  38 U.S.C.A. 
§§ 7105(d)(3) and 7108 (West 1991); 38 C.F.R. § 20.302(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that the veteran had multiple 
episodes of somnambulance and a neurologic motor dysfunction 
manifested by brief episodes of drifting or falling to the 
left while walking and by brief mental lapses manifested by 
disruptions of speech.  He had an abnormal 
electroencephalogram (EEG) in July 1956 and hospitalization 
for observation and neurologic work-up in September 1956 
produced a diagnosis of psychomotor epilepsy.  The veteran 
was placed on the temporary disability retirement list 
(TDRL), where he remained until July 1961, when he was 
removed from the TDRL and separated from the Navy.

In April 1957, VA awarded service connection for epilepsy, 
psychomotor type, manifested by mental lapses (rated as petit 
mal epilepsy).  The RO notified the veteran of the decision 
in a letter of June 11, 1957.  The letter informed the 
veteran that he could not collect his full VA disability 
compensation award and his full retired pay simultaneously 
and explained about elections and waivers of benefits, 
including that VA would not pay compensation unless it 
received a form waiving the Navy retirement pay.  The veteran 
did not respond.  VA did not begin to pay him compensation.

In May 1991, the veteran submitted a statement to the RO 
reporting an increase in seizure activity to four or five 
episodes a month.  He sought reevaluation of the condition 
for disability rating purposes.

On VA examination in June 1991, the veteran reported having 
four or five episodes a month of total unawareness of his 
surroundings for just seconds, and feeling confused 
afterwards.  He denied motor convulsions.  He reported 
infrequent sleep walking.  He reported hurting himself 
several times during the brief lapses.  Neurological 
examination was essentially normal.  The examiner's 
impression was possible partial complex seizures.  The 
examiner recommended sleep deprived EEG with hyperventilation 
and photic stimulation and also magnetic resonance imaging 
(MRI) of the brain.

In a statement of July 1991, the veteran's ex-wife reported 
that during their 15 years of marriage, the veteran 
experienced frequent, brief black-out periods during which he 
was temporarily disoriented, fell to the left, and became 
disoriented, after which he was completely unaware of what 
had happened.  She reported that he frequently bumped into 
objects.  She stated she saw him display the same behavior 
around Christmas time 1990.

In a statement of July 1991, the veteran's daughter reported 
her observation of periods of severe disorientation of the 
veteran four or five times a month during which he appeared 
to lose perception and balance.  She stated that he had 
momentary lapses in awareness and that he staggered to the 
left, bumping into people or objects.  She said that upon 
speaking to him immediately afterwards, he had been unaware 
of what had happened.  She stated she last saw such an 
episode, lasting a couple of minutes, about eight months 
before writing, before last Christmas.  He had been unaware 
of the event when she told him of it at that time.

In August 1991, the RO received the veteran's notice of 
disagreement with a July1991 disallowance of increased rating 
for the seizure disorder.  In September 1991, the RO received 
the veteran's statement seeking retroactive compensation for 
seizure disorder.  He averred that he had never received any 
compensation.  The RO issued a statement of the case (SOC) in 
October 1991 addressing the matter of entitlement to 
increased rating for the seizure disorder from the May 1991 
date of the claim.  In November 1991, the RO received the 
veteran's VA Form 1-9 (Appeal to Board of Veterans' Appeals) 
(substantive appeal).  The substantive appeal addressed the 
matters of increased rating for epilepsy and of retroactive 
payment of compensation.

On VA outpatient neurology evaluation in September 1991, the 
veteran described speech problems of one to two seconds five 
or six times a month.  An EEG showed evidence of right mid-
temporal and left anterior temporal focal dysfunction as well 
as evidence for a possible ongoing irritative process 
independent from those areas.  The plan was to prescribe 
seizure medicine at the next clinic visit.  He was cautioned 
against driving, swimming, climbing, or working at heights.

In April 1992, the veteran testified before a VA hearing 
officer regarding his epilepsy and his assertion of 
entitlement to retroactive payment of disability 
compensation.  He described episodes of loss of consciousness 
or entering an automatic state while walking and drifting to 
the left.  He testified that neither of his two wives knew of 
his epilepsy, but he had obtained descriptions of his 
behavior.  He stated he had been told not to drive, but there 
was no public transportation in his community, and he was 
unable to secure appropriate employment.  He reported he had 
been prescribed Tegretol.  The veteran's representative 
asserted that the veteran's episodes of falling or walking to 
the left constituted automatic states within the meaning of 
the rating schedule, and that the episodes should be rated as 
major seizures under the rules for rating psychomotor 
epilepsy.  The representative also asserted that there was 
cause for extra-schedular rating of the veteran's epilepsy.

The hearing officer noted that VA had not yet addressed in 
writing the matter of retroactive payment of benefits.  The 
veteran testified about his TDRL pay, and there was 
discussion among the veteran, his representative, and the 
hearing officer about waivers and recoupment of certain 
military payments.  The hearing also addressed a question of 
clear and unmistakable error in the selection of the VA 
diagnostic code that supplied the criteria for rating the 
veteran's seizure disorder.

The hearing officer issued a decision in May 1992, 
implemented by a rating decision of June 1992, denying an 
increased rating and also denying retroactive compensation 
payments.  The veteran filed a change of address, and the RO 
mailed a supplemental statement of the case (SSOC) to that 
address on July 13, 1992.  The SSOC identified increased 
rating and clear and unmistakable error in selection of a 
diagnostic code as issues, but not retroactive compensation.  
The SSOC referred to the veteran's failure to waive retired 
pay and resultant nonpayment of VA compensation to explain 
why there had been no reevaluation of his disability or of 
the selection of the diagnostic code applied to the rating 
between the time of the initial rating and the current action 
for increased rating.  The SSOC stated that no retroactive 
payment of compensation was established, because, after 
informing VA he received retired pay, he never subsequently 
elected to receive VA compensation until the current claim.

On September 21, 1992, the RO received the veteran's response 
to the July 1992 SSOC.  The veteran stated his contention 
addressing the level of his disability rating and the 
selection of the diagnostic code under which VA rated the 
disability.  In the context of rebutting the SSOC's 
explanation why the diagnostic code had not been reviewed in 
many years, he addressed the matter of waiver of retired pay, 
asserting he had not been informed of the necessity to waive 
it.

A September 1992 statement of accredited representative 
stated the issues on appeal as increased rating from May 1991 
and whether there was clear and unmistakable error in failure 
to rerate the veteran's epilepsy under a current diagnostic 
code.  The representative noted the introduction of the issue 
of retroactive compensation at the April 1992 hearing.

In June 1993, the veteran testified before a member of the 
Board.  The Board member stated that the issues certified for 
appeal included payment of VA disability compensation 
effective in 1961.  The veteran reiterated his descriptions 
of his seizure episodes.  He asserted he had not had a proper 
social and industrial survey in any examination.

On VA examination in April 1994, the examiner reviewed the 
veteran's service medical history and his current complaints 
of six to eight episodes a month of falling to the left while 
walking or bicycling.  He reported sustaining injuries at 
these times.  The examiner opined that he could not rule out 
brief impairment of consciousness.  The veteran described 
increasingly frequent lapses in speech organization, 
described, he said, by a speech pathologist as consistent 
with cluttering with disorganization.  These speech lapses 
occurred about four times a week.  The examiner noted a brief 
episode of stuttering by the veteran during the examination, 
which was unnoticed by the veteran.  The diagnosis was 
partial complex seizures with very brief seizures 
approximately six times a week.

On April 29, 1994, the RO received a change of address from 
the veteran.

In October 1994, the RO adjudicated the issues of entitlement 
to total disability rating based on individual 
unemployability (TDIU), whether the case should be submitted 
to appropriate VA authority for extra-schedular rating of 
seizure disorder, and entitlement to retroactive disability 
compensation prior to May 16, 1991.  The RO denied all three 
claims.  On November 3, 1994, the RO mailed a letter to the 
address the veteran provided in April 1994 that notified him 
of the rating decisions of October 1994 and of his appellate 
rights.

In December 1994, the RO received service medical and 
personnel records pertaining to the initial evaluation and 
diagnosis of psychomotor epilepsy and the veteran's 
assignment to the TDRL and ultimate separation from service.  
On March 6, 1995, in an SSOC, the RO updated the issues 
adjudicated in October 1994 based on the service records and 
mailed the SSOC to the veteran.  There is no evidence that 
this notice was not delivered to the veteran.

In December 1995, the veteran provided an address in St. 
John, U.S. Virgin Islands.

In August 1996, the veteran had a VA neurology examination at 
Bay Pines VA Medical Center (VAMC).  He reported that he had 
a Ph.D. in statistics and served for many years as a 
superintendent of schools in the New York area.  He reported 
that he retired at age 50 and became a lobster fisherman for 
several years.  He stated he was currently 60 years old and 
unemployed.  The examiner summarized the veteran's service 
medical records.  The veteran reported his current episodes 
of pulling or moving to the left when walking, which he said 
did not happen when stationary.  He reported numerous falls 
over the years, but that he had been reluctant to let people 
know of his epilepsy, because he felt he would not be 
employable.  If he fell or hurt himself, he stated he was 
just clumsy.  He reported two bad falls in the past two 
years, one treated privately, the other at Miami VAMC.  The 
examiner noted past abnormal EEGs.

Current neurologic examination showed no evidence of memory 
loss.  The veteran reported past extensive public speaking, 
which became occasionally difficult because he would mumble, 
and then resume.  The examiner questioned whether those 
events might have been petit mal attacks.  The autonomic 
nervous system was completely functional in all areas of 
daily living.  Several neurologic deficits of lower extremity 
reflexes and left-hand grip strength were identified, with 
some reduced ranges of motion attributed to orthopedic 
conditions.  The examiner noted the veteran to be an insulin 
dependent diabetic, and that that condition contributed to 
his retirement as a school superintendent.  The diagnoses 
were psychomotor epilepsy with mental lapses and loss of 
consciousness.  The examiner noted that the veteran took 
antiseizure medicine for a short time, but stopped because of 
concern about the known side effects of the medication.

An EEG of August 1996 was within normal limits.  An MRI of 
August 1996 showed no significant intracranial abnormalities.

In January 1997, the RO mailed an SSOC to the veteran at the 
address used for the March 1995 SSOC.  In February 1997, the 
RO received a statement in support of claim from the veteran 
stating he had not been advised of the current status of his 
claim, and requesting a status report.  The statement bore 
the mailing address the veteran provided in April 1994.  On 
June 4, 1997, the RO remailed the SSOC to the most recent 
address of record.  The RO also provided a copy to the 
veteran's representative.

On August 13, 1997, the RO received a statement of accredited 
representative in appealed case addressing increased rating 
for seizure disorder, TDIU, extra-schedular rating, and 
retroactive compensation prior to May 16, 1991.

In December 2000, the Board mailed a letter to the veteran at 
the address from which the veteran wrote in February 1997 
informing him of the Board's intention to consider the 
timeliness of his appeals regarding TDIU and retroactive 
payment of compensation and informing him of his rights in 
the matter and the time period in which he must act on those 
rights.  The post office returned the mailing as 
undeliverable and unforwardable.  The Board remailed the 
material in January 2001 to an address obtained that month.  
The veteran did not responded within 60 days, and the post 
office did not return the material.  Throughout the period 
May 1991 to the present, VA has provided the veteran's 
representative with copies of all VA letters to the veteran 
and their enclosures.


II.  Analysis

A.  Veterans Claims Assistance Act Compliance

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This law prescribes the 
Department's statutory duties with respect to providing 
notice to claimants and providing assistance in obtaining 
information and evidence necessary to substantiate a claim.  
Although adopted during the pendency of the appeal, it is 
applicable to this appeal.  VCAA, Pub. L. No. 106-475, 
§ 7(a)(2), 114 Stat. 2096, 2099-2100 (2000).

There is no issue in this case as to furnishing application 
forms or substantial completeness of the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. §5102).  

The appellant has been informed what further information or 
lay or medical evidence may be necessary to substantiate the 
claim, told what evidence the claimant should provide, and 
told what evidence the Department will attempt to obtain on 
behalf of the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  In 
this case, the appellant has been advised of the information 
and evidence necessary to support his claim in a June 1991 
letter from the RO, in an SOC and Supplemental SOCs, and in a 
previous Board Remand.  The June 1991 letter informed him of 
the importance of keeping his own record of seizures and of 
the opportunity to submit lay evidence with regard to 
frequency and severity of seizures.

Assistance has been provided in that the veteran has been 
accorded VA examinations; his treatment and service medical 
records have been associated with the file; and hearings have 
been conducted.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. §5103A).

The evidence of record is sufficient to resolve the veteran's 
claims.  The veteran does not suggest that his seizures are 
of greater frequency or severity than he has reported or that 
any medical records referenced in his reports to VA 
examiners, such as the comments of a speech pathologist or 
from treatment at Miami VAMC in 1995 have potential to show 
the severity of the veteran's seizure disorder as greater 
than he has reported.  Consequently, there is no information 
or evidence that VA must obtain or notify the veteran to 
submit.  VA has discharged its duty to notify the veteran of 
information necessary to support his claim, and to assist him 
to obtain evidence, including medical examinations and 
opinions.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The Board may proceed 
to the merits of the claim.

B.  Increased Schedular Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As a prerequisite to rating seizure disorders, seizures must 
at some time have been witnessed or verified by a physician.  
38 C.F.R. § 4.121 (2000).  It is not clear from the record 
whether a physician has ever witnessed a seizure, although 
the April 1994 examiner's observation of a transient speech 
defect may satisfy that requirement.  The term "verified" 
is not defined.  The Board concludes that the September 1956 
hospital work-up while the veteran was in service satisfies 
the intent of the term "verified" in the regulation.  Id.

The veteran is rated 10 percent disabled by psychomotor 
epilepsy, which is rated according to the general rating 
formula for seizure disorders as either major or minor 
seizures, depending on the frequency and specific 
manifestations of the seizure activity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8914 (2000).

Psychomotor epilepsy is described in a specific regulation as 
episodic alterations in conscious control that may be 
associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena, perceptual illusions, alteration in 
thinking, alterations in memory or affect, and autonomic 
disturbances.  38 C.F.R. § 4.122 (2000).  Additional 
instructions in the diagnostic code for rating psychomotor 
epilepsy provide that psychomotor seizures will be rated as 
major seizures when characterized by automatic states and/or 
generalized convulsions with unconsciousness.  Diagnostic 
Code 8914.  

Automatic states or automatism are 
characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, 
asocial, purposeless though seemingly 
coordinated and purposeful, confused or 
inappropriate activity of one to several 
minutes (or, frequently, hours) duration 
with subsequent amnesia for the seizure.  
Examples: A person of high social 
standing remained seated, muttered 
angrily, and rubbed the arms of his chair 
while the National Anthem was being 
played; an apparently normal person 
suddenly disrobed in public; a man traded 
an expensive automobile for an antiquated 
automobile in poor mechanical condition 
and after regaining conscious control, 
discovered that he had signed an 
agreement to pay an additional sum of 
money in the trade.

38 C.F.R. § 4.122(a) (2000).

The veteran's representative asserted that the veteran's 
falling or listing to the left while walking or bicycling 
constituted automatic states that warranted rating as major 
seizure.  The Board does not agree.  The descriptions of 
automatic states in the regulation are each much more 
pronounced in duration and kind than the conditions that the 
veteran has described.  The single report by the veteran's 
daughter of an episode of falling to the left of a couple of 
minutes duration does not comport with the type of extended, 
seemingly purposeful but unconscious activity that 
characterizes the examples of automatic state or automatism 
described in the regulation.  The veteran has never asserted 
loss of consciousness of the degree that comports with the 
description of major seizure.  The preponderance of the 
evidence is against finding that the veteran's seizure 
disorder should be rated as major seizure.

Psychomotor seizures are rated a minor seizures when 
characterized by brief transient episodes of random motor 
movements, hallucinations, perceptual illusions, 
abnormalities of thinking, memory or mood, or autonomic 
disturbance.  Diagnostic Code 8914.  The falling to the left 
and the mumbling during public speaking described by the 
veteran comport far more with the brief transient episodes of 
random motor movements than with the convulsions of major 
seizures.  The lack of memory for these events appears more 
like the abnormality of memory that warrants rating as a 
minor seizure.

The general formula for rating major seizures does not apply 
in this case, and the veteran's seizures are appropriately 
rated as minor seizures.  Minor seizures occurring an average 
of five to eight times a week are rated 40 percent disabling.  
Nine or 10 minor seizures per week warrant a 60 percent 
rating.  More than 10 per week warrant an 80 percent rating.  
A 100 percent rating is not available for minor seizures of 
any severity; an average of one major seizure per month for a 
year is required for a 100 percent schedular rating for a 
seizure disorder.  38 C.F.R. § 4.124a (2000).

The April 1994 VA examiner apparently interpreted the falling 
to the left and the speech disturbances as different seizure 
activities, resulting in a finding of six minor seizures per 
week.  No medical evidence of record directly contradicts 
that finding.

The veteran's ex-wife and daughter have reported observing 
the type of behavior the veteran has reported.  Their 
descriptions were of behaviors that any lay person could 
observe, reported without medical opinion or analysis.  Their 
reports were within their lay competency, and are cognizable 
as evidence of the appearance of the veteran's seizures.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Significantly, 
the veteran's testimony that he kept his seizures hidden from 
his family bolsters the credibility of the lay statements as 
lay observations only.

Concomitantly, the veteran's reported success at keeping his 
seizure disorder secret from family and employers bolsters 
the Board's confidence that his seizures are not major in 
nature, as major seizures, as the rating schedule reveals, 
are very disruptive of daily life, and six of them a week 
would be so overwhelmingly disruptive that it is 
incomprehensible tat they might be kept secret.

Although the April 1994 VA examiner diagnosed partial complex 
seizures, that diagnosis is not in the VA rating schedule.  
Were the Board to apply it in the veteran's case, it would be 
as an unrated condition, rated by analogy to petit mal 
epilepsy and rated as minor seizures.  See 38 C.F.R. §§ 4.20, 
4.27 (2000).  It could not be rated separately and in 
addition to psychomotor epilepsy, because that would amount 
to rating the same disability under multiple diagnoses, or 
pyramiding of ratings.  See 38 C.F.R. § 4.14 (2000).  Thus, 
the Board need not resolve this particular inconsistency in 
the diagnoses.

The evidence of record supports a 40 percent schedular rating 
for psychomotor seizures.  38 C.F.R. § 4.124a, Diagnostic 
Code 8914 (2000).  No evidence shows or suggests that the 
veteran meets the purely quantitative criteria for schedular 
rating greater than 40 percent.

C.  Extraschedular Rating

The veteran argues, essentially in the alternative, that the 
schedular rating criteria do not provide for the facts of his 
case, and that his disability should be rated on an extra-
schedular basis.  Regulation provides as follows:

General rating considerations.  (a) Use 
of rating schedule.  The 1945 Schedule 
for Rating Disabilities will be used for 
evaluating the degree of disabilities in 
claims for disability compensation 
. . . .The provisions contained in the 
rating schedule will represent as far as 
can practicably be determined, the 
average impairment in earning capacity in 
civil occupations resulting from 
disability.

(b) Exceptional cases-(1) Compensation.  
Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321 (2000).  The Board cannot award extra-
schedular rating in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  Only the VA officers identified in the 
regulation may do so.  On initial review, the RO must refer 
the case for extra-schedular rating, as described in the 
regulation.  On appeal, where, as here, the RO has not, the 
Board may affirm the RO's decision, or it may find that 
referral is warranted and so order in a remand.  The Board 
may grant entitlement to extra-schedular rating only when one 
of the officers authorized to grant the benefit had denied 
it.  VAOPGCPREC 6-96.

The evidence the veteran has submitted to support his 
assertion of entitlement to extra-schedular rating is his 
testimony about disruption of his public speaking endeavors 
and of the inhibition of his driving, with related adverse 
economic effect due to related transportation difficulties.  
The record shows that he attributed his retirement as a 
school superintendent in part to his seizure disorder.  He 
essentially asserts that the consequences of his seizure 
disorder amount to "marked interference with employment."

It is difficult to see how characteristics of a disability 
that are included in the schedular rating criteria and deemed 
not more than 40 percent disabling could cause marked 
interference with employment.  The inhibition of commuting by 
a preferred method is not evidence of marked interference 
with employment within the meaning of the regulation.  It 
does not evidence "exceptional circumstances."  All 
disabilities are presumed to interfere with employment.  The 
rating schedule itself is based on average impairment of 
earning capacity due to disease, and the rating schedule 
clearly recognizes that the rated disabilities interfere with 
employment.  38 U.S.C.A. § 1155 (West 1991); see also 
VAOPGCPREC 6-96.  There is no showing that the available 
schedular evaluations are inadequate to evaluate average 
earning capacity impairment.  The evidence of record does not 
show such unusual circumstances that the veteran's disability 
can only be correctly rated upon submission to appropriate VA 
authority for extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2000).  The Board will not order submission of the claim for 
extraschedular rating.  VAOPGCPREC 6-96.

D.  Timeliness of Appeals

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).  A claimant for VA benefits has one year 
from the date VA mails notice of an initial determination of 
a claim to file an NOD.  38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(a) (2000).  If a notice of 
disagreement is not filed within the time prescribed, the 
action or determination shall become final, and the claim 
will not thereafter be reopened or allowed.  38 U.S.C.A. 
§ 7105(c) (West 1991).

Once VA has received a timely NOD, it must issue a statement 
of the case.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2000).  An appellant has 60 days from 
the date of issue of the SOC, or until the remainder of the 
one-year period from mailing of notice of the action 
appealed, whichever is longer, to file a formal appeal 
(denominated a substantive appeal in the regulation).  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  The time limit may be extended for good cause upon 
request prior to the end of the time limit.  38 C.F.R. 
§ 20.303 (2000).  

1.  TDIU

The RO's letter of November 3, 1994, to the veteran, copy to 
his representative, was the initial notice of disallowance.  
He had one year from that date to initiate an appeal.  He did 
not.  The letter was not returned, and nothing in the record 
shows the veteran informed VA of a change of address until 
the RO received a notice of change of address on December 6, 
1995, after the year had run out within which the veteran was 
required to initiate an appeal from the disallowance of TDIU.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2000).  When the veteran did not file a NOD during the year 
ending November 3, 1995, the veteran lost his opportunity to 
appeal from the October 1994 disallowance of TDIU.  As a 
matter of law, without a timely NOD, an appeal cannot be 
perfected.  38 C.F.R. § 20.200 (2000).

2.  Retroactive Payment of Disability Compensation

The June 1992 rating decision was the initial adjudication of 
the veteran's September 1991 claim for retroactive payment of 
disability compensation.  The document mailed to the veteran 
on July 13, 1992, although styled a supplemental statement of 
the case (SSOC), was the initial notice to the veteran of the 
disallowance.  The cover letter with the SSOC misinformed the 
veteran that he had 60 days to perfect his appeal.  However, 
as a matter of law, he could not perfect his appeal until he 
had filed a notice of disagreement with the initial 
disallowance and the RO had issued an SOC in response to the 
NOD.  38 C.F.R. § 20.200 (2000); see also Fenderson v. West, 
12 Vet. App. 119, 130 (1999) (citing 38 C.F.R. § 20.200 as 
authority that the substantive appeal comes after issue of 
the SOC in VA appellate process).

In this case, the veteran suffered no prejudice from any 
defect of notice of appellate rights in the SSOC, because the 
veteran's statement received September 21, 1992, within one 
year after notice of the disallowance, may be read liberally 
to constitute a timely NOD.  38 C.F.R. § 20.302(a) (2000).  
Once VA received the NOD, it had the duty to provide a 
statement of the case.  38 C.F.R. § 19.26 (2000).  The so-
called SSOC of July 1992 was not an SOC in response to which 
the veteran could perfect an appeal with a timely substantive 
appeal, because there was no NOD of record when the RO issued 
the July 1992 SSOC.

The veteran was provided a supplemental SOC in March 1995 on 
the issue of retroactive compensation.  More than a year had 
passed since notice of the disallowance in July 1992, so the 
appellant had 60 days to file a substantive appeal. 38 C.F.R. 
§ 20.302(b), (c) (2000).  Nothing further addressing this 
issue was received until the representative's August 1997 
statement in appealed case.  This is far beyond the 60 days 
permitted to perfect this appeal.  This issue must be 
dismissed, as the Board lacks jurisdiction.  38 U.S.C.A. 
§§ 7105(a), (d), 7108; 38 C.F.R. §§ 20.302, 20.1103 (2000).

3.  Board Action Regarding Untimely Appeals

The Board of Veterans' Appeals has the authority to determine 
whether a substantive appeal is timely and it may dismiss an 
appeal in the absence of a timely-filed substantive appeal.  
VAOPGCPREC 9-99; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  In this case, the Board provided notice to the 
appellant and his representative of its intention to consider 
timeliness of substantive appeals.  He was given an 
opportunity to present argument or request a hearing.  He did 
not respond.

The statutes providing for and governing appeals to the Board 
are published in chapter 71, title 38, United States Code.  
"An application for review on appeal shall not be 
entertained unless it is in conformity with this chapter."  
38 U.S.C.A. § 7108 (West 1991).  Where an appeal is untimely, 
it is not in conformity with the governing law.  The section 
quoted is written in compulsory, not discretionary language.  
The Board must dismiss the appeals from denial of retroactive 
payment of disability compensation and from denial of TDIU.


ORDER

A 40 percent schedular rating, and no higher, for psychomotor 
seizures is granted, subject to regulations governing payment 
of monetary benefits.  

Submission of the veteran's claim for increased rating for 
psychomotor seizures to the Undersecretary for Benefits or to 
the Director, Compensation and Pension Service, for 
extraschedular rating of psychomotor seizures is denied.  

The veteran having failed to file a timely notice of 
disagreement with an October 1994 denial of entitlement to 
TDIU, the issue is dismissed.

The veteran having failed to file a timely substantive appeal 
from the June 1992 denial of retroactive payment of 
disability compensation for psychomotor seizures, the issue 
is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

